     Case 2:20-cv-02497-KJM-JDP Document 28 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11    JUDITH GIVENS, individually, and on      Case No. 2:20-cv-02497-KJM-JDP
      behalf of other members of the general
12    public similarly situated,               ORDER EXTENDING DEADLINE TO
                                               FILE DISMISSAL PAPERS
13                     Plaintiff,
                                               Hon. Judge Kimberly J. Mueller
14
                 vs.
15
      WELLS FARGO BANK, NATIONAL
16    ASSOCIATION and SELECT
      PORTFOLIO SERVICING INC.,
17
                       Defendants.
18
19

20

21

22

23

24

25

26

27

28
                                                     ORDER; CASE NO. 2:20-CV-02497-KJM-JDP
     740318938
     Case 2:20-cv-02497-KJM-JDP Document 28 Filed 04/09/21 Page 2 of 2


 1                                               ORDER

 2          Having considered the Joint Stipulation to Extend the Deadline to File Dismissal Papers

 3   submitted by Plaintiff Judith Givens and Defendant Wells Fargo Bank, N.A. (together the

 4   “Parties”), and for good cause showing, the extension requested by way of the stipulation is

 5   GRANTED. Accordingly, the Parties shall have through and including May 5, 2021 to file their

 6   dismissal documents pursuant to Local Rule 160(b). All other existing dates and deadlines in this

 7   matter remain unchanged. The court does not anticipate granting any further extensions absent a

 8   detailed showing of good cause.

 9          IT IS SO ORDERED.

10   DATE: April 8, 2021.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                             ORDER; CASE NO. 2:20-CV-02497-KJM-JDP
